Per Curiam.
Richard G. Fries appeals the dismissal of these actions by the Court of Federal Claims, as not within that court’s jurisdiction, or for failure to state a claim on which relief can be granted.
Appeal No. 2016-1242 relates to Mr. Fries’ contention that an unnamed third party was the victim of a dental scam, and requests damages in the amount of 2.5 million dollars. Such a cause of action, sounding in tort, is not within the jurisdiction of the Court of Federal Claims.
Appeal No. 2016-1304 concerns various allegations regarding drug testing, searches and seizures, and Mr. Fries’ credit rating. Again, the Court of Federal Claims correctly held that Mr. Fries has not stated a cause within the jurisdiction of that court.
The dismissals are AFFIRMED.
No costs.